Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 2/22/2019 has been considered by the Examiner. 
Claim Objections
Claim 7 objected to because of the following informalities: in line 3, “…configured to output pulse laser beam” should read “…configured to output a pulse laser beam.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hamm et al. (US5281798A), hereinafter Hamm.
Regarding claim 1, Hamm teaches (Fig. 1) a laser processing system (11) equipped with a processing laser beam irradiation device (14) configured to irradiate a processing object (22) with processing laser beam (18) and perform ablation processing (Column 1 lines 5-13; Column 3 lines 47-50), the laser processing system comprising: a processed portion image obtainer (optical detecting circuit 
Regarding claim 2, Hamm further teaches that the deep learning is learning that uses a plurality of consecutive ablation images as input data in laser processing (Column 18 lines 17-34).
Regarding claim 3, Hamm further teaches (Fig. 8) that the deep learning uses a processing parameter including a parameter that has a correlation to the ablation volume or a parameter that is measurable in the ablation processing, to learn a relationship between the ablation image and the processing parameter, and applies the correlation to the relationship between the ablation image and the processing parameter obtained by learning, so as to specify the relationship between the ablation image and the ablation volume as the learning result (Column 9 line 55 through Column 10 line 2).
Regarding claim 4, Hamm further teaches that the processing parameter includes a parameter relating to a total energy of the processing laser beam which the processed portion is irradiated with since a start of the processing (Column 17 lines 45-54).
Regarding claim 5, Hamm further teaches (Fig. 1) an imaging laser beam irradiation device (29) configured to irradiate the processed portion with imaging laser beam that has a wavelength different from a wavelength of the processing laser beam, so as to obtain the ablation image (Column 15 line 67 through Column 16 line 19; Column 17 lines 2-6).
Regarding claim 6, Hamm further teaches that the processed portion image obtainer obtains the ablation image at every predetermined time interval (Column 15 lines 21-47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Dantus (US9018562B2).
Regarding claim 7, Hamm further teaches (Fig. 8) that the processing laser beam irradiation device is configured to output [a] pulse laser beam and perform ablation processing, the processed portion image obtainer is configured to obtain the ablation image at every time of radiation of each pulse laser beam or a plurality of pulse laser beams, and the ablation volume estimator is configured to estimate the ablation volume prior to radiation of next processing laser beam by the processing laser beam irradiation device (Column 17 line 42 through Column 18 line 34). Hamm does not teach that the pulse laser beam has a pulse width of femtosecond order. 
The claim limitation that the pulse laser beam has a pulse width of femtosecond order, however, is known in the art and is not considered inventive. As an example, Dantus teaches a laser processing system capable of ablation and states that “it is known to employ femtosecond lasers for micromachining” (Column 1, lines 26-27). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hamm to include that the pulse laser beam has a pulse width of femtosecond order.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 9th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761